                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  UNITED STATES OF AMERICA,                       Case No. 15-CR-0210 (6) (MJD/SER)

                         Plaintiff,

  v.                                                             ORDER

  EPIFANIO SALGADO FLORES, JR.,

                         Defendant.



       Defendant Epifanio Salgado Flores, Jr., pleaded guilty to conspiracy to distribute

and possess with intent to distribute methamphetamine and was sentenced to a 60-month

term of imprisonment. Flores now seeks a reduction or modification of that sentence on

two grounds. See ECF No. 530. The first of those claims lacks merit, while the second

of those claims is not within the jurisdiction of the Court to adjudicate. Accordingly,

Flores’s motion will be denied.

       First, Flores seeks a reduction in sentence pursuant to 18 U.S.C. § 3582(c), which

provides that

                in the case of a defendant who has been sentenced to a term
                of imprisonment based on a sentencing range that has
                subsequently been lowered by the Sentencing Commission
                pursuant to 28 U.S.C. 994(o), upon motion of the defendant
                or the Director of the Bureau of Prisons, or on its own
                motion, the court may reduce the term of imprisonment, after
                considering the factors set forth in section 3553(a) to the
                extent that they are applicable, if such a reduction is
                consistent with applicable policy statements issued by the
                Sentencing Commission.

                                             1
Flores’s recommended sentencing range was determined partly through the application of

Section 2D1.1 of the United States Sentencing Guidelines, which sets the offense level

for crimes involving the unlawful manufacturing, importing, exporting, or trafficking of

drugs (or the attempt or involvement in a conspiracy to commit any of those crimes).

Amendment 782 to the United States Sentencing Guidelines reduced most drug quantity

base offense levels under § 2D1.1, while Amendment 788 to the United States

Sentencing Guidelines made Amendment 782 retroactively applicable to defendants

already sentenced. Flores argues that, due to the effect of Amendments 782 and 788, he

“has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission” and is therefore eligible for

relief under § 3582(c)(2).

       But Amendments 782 and 788 took effect on November 1, 2015. See U.S.S.G.

§ 1B1.10, application note 6. Flores was sentenced on July 25, 2017. In other words,

Amendments 782 and 788 had already come into effect by the time that Flores’s sentence

was imposed, and those amendments were considered by the Court (through the

application of the amended § 2D1.1) in determining Flores’s recommended sentencing

range at the time of sentencing. Because his recommended sentencing range was not

subsequently lowered by Amendments 782 and 788, see 18 U.S.C. § 3582(c)(2), Flores is

not eligible for relief under § 3582(c)(2).

       Second, Flores argues that he is entitled to additional good-time credit pursuant to

the First Step Act of 2018 (“the Act”), Pub. L. 115-391, 132 Stat. 5194 (2018). “Prior to

the passage of the Act, the BOP interpreted Title 18, United States Code, Section

                                              2
3624(b), to permit the calculation of good time credit based on the length of time that a

prisoner actually serves rather than the length of the sentence imposed. The Act amends

Section 3624(b) to require calculating good time credit based on the length of a prisoner’s

sentence imposed by the court.” Robertson v. Marques, No. 19-CV-1009 (WMW/SER),

2019 WL 2464805, at *1 (D. Minn. June 13, 2019) (citation omitted). The effect of the

Act in this regard is to increase the good-time credit to which federal prisoners are

eligible by seven days for each year of imprisonment served. Flores contends that this

change was intended to be immediate and asserts that the Federal Bureau of Prisons has

not yet made the necessary alteration to his sentence.

       Whatever the merits of Flores’s claim, it is not properly raised in this District. A

challenge to the determination of release date or calculation of good-time credits must be

brought through a petition for a writ of habeas corpus. See Spencer v. Haynes, 774

F.3d 467, 469 (8th Cir. 2014); Watson v. United States, 392 Fed. App’x 737, 741 (11th

Cir. 2010 (per curiam). A habeas corpus petition, in turn, must be filed in the district of

incarceration, not the district of conviction. See 28 U.S.C. § 2241(a); United States v.

Chacon-Vega, 262 Fed. App’x 730 (8th Cir. 2008) (per curiam) (collecting cases). This

Court lacks jurisdiction to consider the challenge to the calculation of Flores’s good-time

credits and must reject the claim on that basis.

       Finally, Flores has requested in forma pauperis (“IFP”) status during the

consideration of his motion for a reduction in sentence. See ECF No. 531. Flores is

financially entitled to IFP status, but no filing fee or other costs are required for the



                                               3
motion submitted by Flores, and thus IFP status will gain him nothing as a practical

matter at this juncture. Accordingly, his IFP application will be denied as moot.

                                         ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

      1.     The motion for a sentence reduction of defendant Epifanio Salgado Flores,

             Jr. [ECF No. 530] is DENIED WITHOUT PREJUDICE.

      2.     The application to proceed in forma pauperis of Flores [ECF No. 531] is

             DENIED AS MOOT.

  Dated: June 27, 2019                          s/ Michael J. Davis
                                                Michael J. Davis
                                                United States District Judge




                                            4
